Citation Nr: 0824652	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-31 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tubo-
tympanic catarrh (also described as an ear and nasal 
disorder).  

2.  Entitlement to service connection for coronary heart 
disease status-post myocardial infarction (claimed as chest 
pain with shortness of breath).  


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
April 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for tubo-tympanic catarrh, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
rating decision also denied service connection for coronary 
heart disease status-post myocardial infarction.

The veteran submitted additional evidence that had not been 
reviewed by the RO in January 2008.  A remand pursuant to 
38 C.F.R. § 20.1304(c) is not necessary, however, as the 
evidence consists of the veteran's statements, which are 
essentially duplicative of the evidence that was already of 
record.   

Entitlement to service connection for coronary heart disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service 
connection for tubo-tympanic catarrh (addressed as ear and 
nasal disorder) in October 1976.  The appellant did not 
appeal the decision and it is now final.

2.  Evidence received since October 1976, when considered by 
itself, or in connection with evidence previously assembled 
neither relates to an unestablished fact necessary to 
substantiate the claim, nor raises a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
last final Board decision in October 1976 and the claim is 
not reopened.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO notified the appellant of the information and evidence 
necessary to substantiate the claim to reopen entitlement to 
service connection for tubo-tympanic catarrh and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a January 2005 VA letter, prior 
to the October 2005 rating decision.  Specifically, the RO 
notified the appellant that in order to reopen his claims he 
had to submit new evidence that was material to the claim.  
The RO indicated that the appellant should provide medical 
evidence showing treatment or diagnosis for tubo-tympanic 
catarrh during his military service and that the previous 
claim was denied because the appellant did not have evidence 
of treatment or diagnosis for this condition during his 
military service.  As the RO indicated that additional 
medical evidence was necessary to substantiate the claims, 
the appellant has been notified of the material evidence 
necessary to reopen the claims, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant with the notice of the criteria 
for assigning disability ratings and effective dates in March 
2006.  While this notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated by the RO in September 2006 in a 
supplemental statement of the case.  No fundamental 
unfairness is shown as a result of this untimely 
notification.    

A VA medical opinion was not provided for tubo-tympanic 
catarrh.  However, the appellant did not submit new and 
material evidence to reopen his previously denied claims for 
service connection for tubo-tympanic catarrh.  Under these 
circumstances, VA's duty to assist does not require that the 
appellant be afforded a medical opinion.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.  

The veteran's service medical records are not available.  The 
National Personnel Records Center (NPRC) has indicated that 
they were destroyed in the fire at the records storage 
facility in 1973.  The Board is satisfied that the RO has 
taken all necessary steps to secure service medical records 
and, given the responses from the NPRC, that additional 
efforts would be futile.  38 U.S.C.A. § 5103A(b).  In a case 
such as this, where service medical records are unavailable, 
the Board is mindful of the heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Tubo-tympanic catarrh

The appellant submitted a claim for service connection for a 
ringing sensation in his right ear in December 1975.  The RO 
denied entitlement to service connection for ear and nasal 
defects in a December 1975 rating decision, finding that 
there were no official records of treatment or diagnosis of 
ear or nasal defects during service.  The veteran appealed 
this decision to the Board, which confirmed the denial in 
October 1976, finding that there was no evidence relating any 
ear and nasal disorder to service.  The appellant did not 
appeal the decision, and the determination became final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).

The appellant filed a statement in support of claim in July 
2005 to reopen the issue of entitlement to service connection 
for a bilateral ringing in his ears.  In an October 2005 
rating decision, the RO denied the veteran's claim for 
service connection for tubo-tympanic catarrh, concluding that 
no new and material evidence had been submitted.  This 
decision was affirmed in a March 2006 statement of the case 
and a September 2006 supplement statement of the case.  
 
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the December 1975 rating 
decision consisted of a private doctor's medical statement 
indicating treatment for ear disorder manifested by ringing 
of the ear.  The doctor diagnosed the claimant with tubo-
tympanic catarrh bilateral and chronic rhinitis turgescent, 
and prescribed treatment of nose spray and Chlortimeton 
Repetabls.  

Evidence submitted since the last final decision in December 
1975 includes statements from the veteran's wife, friends, 
and acquaintances, indicating that they have witnessed or are 
aware of the fact that the claimant has ear and nose 
problems.  

While the statements from the claimant's wife and friends are 
new, they are not material.  The new evidence consists of lay 
statements from individuals that observed the claimant's 
problems with his ears and nose.  The veteran's wife 
indicates that the veteran complained to her that he was 
having severe pain in his ears and difficulty hearing.  The 
claimant's friends also indicated the claimant was having 
similar problems.  While these statements assert the claimant 
was having these issues while he was in service, they do not 
provide any greater insight into whether these issues were 
service connected than the claimant's own contentions.  For 
purposes of reopening a claim, the credibility of the lay 
statements are accepted; but none of the evidence provides a 
medical diagnosis that the claimant's ear and nasal condition 
was incurred in service.  As the evidence submitted since the 
Board's October 1976 decision does not pertain to any 
previously unestablished fact, it thereby cannot raise a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for tubo-tympanic catarrh.  
They are, therefore, not new and material.

Given the absence of receipt of any new and material evidence 
since the October 1976 determination, reopening the claim for 
service connection is not warranted. 38 U.S.C.A. § 5108; 38 
C.F.R. § 156.
ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for tubo-tympanic 
catarrh (also described as an ear and nasal disorder) and the 
claim is not reopened.  


REMAND

The veteran contends that he incurred coronary heart disease 
culminating in myocardial infarction in service.  He 
indicated that he first experienced symptoms, including 
shortness of breath and severe chest pains in 1958 and sought 
treatment with a Navy doctor.  He stated that he again 
developed chest pains in 1960 and was treated onboard a ship.  
He states he had a heart attack after his service in 1967.  

In a March 1978 letter, a private doctor wrote that the 
claimant has sought medical follow-up with him since December 
1970 for coronary artery disease.  The doctor confirmed that 
the claimant suffered from acute myocardial infarction in 
July 1967, which was confirmed by an electrocardiogram 
revealing myocardial infarct, anterior wall.  The doctor 
continued that the veteran was confined at a hospital for 
mild left ventricular failure which responded well to 
medications.  At the time of letter, the claimant was 
maintained on Isordil, Atromid-S, and occasionally valium.  

Along with his own allegations, the veteran provided 
supporting statements from his wife and friends that he 
experiences chest pain and shortness of breath, and these 
symptoms occurred while in service.  

There is no medical opinion in the record addressing whether 
the claimant's coronary heart disease status-post myocardial 
infarction was incurred in service.  Thus, there is 
insufficient medical evidence for the Board to decide the 
veteran's claim.  See McLendon v. Nicholson, 30 Vet. App. 79 
(2006); See also U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007)

The veteran indicated in October 2005 that his chest pains 
caused him to have a car accident in service at the U.S. 
Naval Training Station in Great Lakes, Illinois.  He stated 
that the Great Lakes Police station should have records of 
this incident.  He did not give a date or sign any release 
forms for obtaining this information.  He should be contacted 
regarding obtaining these records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the dates 
of the motor vehicle accident in Great 
Lakes, Illinois, and sign the proper 
release forms for obtaining these records.  
Then make reasonable efforts to obtain the 
records and, if no records are provided, 
document the efforts made.  

2.  Then, schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that any present 
diagnosis of coronary heart disease 
status-post myocardial infarction is 
related to any event in service, including 
complaints of chest pain.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, 
readjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


